Citation Nr: 1440553	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  12-09 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for depression, to include as secondary to the service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy J. Anthony, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1995 to September 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a July 2014 brief, the Veteran's representative asserts that the Veteran was entitled to an extension of a temporary 100 percent rating for the service-connected right knee disability.  In a March 2010 rating decision, the AOJ denied entitlement to an extension of the Veteran's temporary 100 percent rating.  In March 2010, the Veteran timely submitted a notice of disagreement in regard to the March 2010 rating decision.  In November 2010, the AOJ issued a statement of the case (SOC).  The Veteran did not timely file a substantive appeal.  See 38 C.F.R. § 20.302(b).  In addition, there is no indication that the AOJ has treated the issue as on appeal to the Board.  See Percy v. Shinseki, 23Vet. App. 37 (2009).  Therefore, the issue is not properly before the Board at this time.

The issue of entitlement to an extension of a temporary 100 percent evaluation for the service-connected right knee disability has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Secondary service connection is established by evidence demonstrating that the current disability was either caused by or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran initially requested service connection for depression as secondary to his service-connected right knee disability.  He was provided a VA examination in April 2010.

Based on the examination, the examiner diagnosed the Veteran with depressive disorder, not otherwise specified.  The examiner stated that he was "asked to comment on the relationship between pain and depression, especially pain which is linked to [the Veteran's] [service-connected] condition."  The examiner opined that the Veteran's depression is "not primarily linked to his medical condition."  The examiner's rationale for this opinion was that the Veteran's depression "seems to have resulted from an inability to adapt to changes in life [and] not the pain on its own."  The examiner did not provide an opinion as to whether the Veteran's depression was aggravated by the service-connected disability.  In addition, it appears that the examiner limited the scope of his inquiry to the Veteran's pain and did not consider other manifestations of the Veteran's service-connected right knee disability.  For example, the examiner did not consider the Veteran's reports of family problems due to loss of mobility and "considerable rumination about losses he feels he cannot get back."  See April 2010 VA examination report.  Finally, on appeal, the Veteran contends that his depression is also related to his other service-connected disabilities, to include hepatic steatosis and left knee disability.  See VA Form 9 received April 2012.  It does not appear that the examiner considered whether the other service-connected disabilities caused or aggravated the Veteran's depression.  Therefore, the Board finds that the opinion is inadequate and a new VA examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's depression.  The claims file must be made available to the examiner and the examiner must note that the claims file was reviewed.  After review of the claims file, the examiner should express an opinion as to:

a.  Whether it is at least as likely as not (50 percent or more probability) that the Veteran's depression was proximately due to or the result of the Veteran's service-connected disabilities.

b.  If not, whether it is at least as likely as not (50 percent or more probability) that the Veteran's depression was aggravated by the Veteran's service-connected disabilities.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale should be provided for any opinion given.

2.  After completion of the above, review the expanded record, including that submitted since the statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



